                Case 2:20-cv-00257-TSZ Document 16 Filed 07/07/20 Page 1 of 1



 1

 2

 3
                             UNITED STATES DISTRICT COURT
 4                          WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
 5
      KELLY HARRIS, individually and on
 6    behalf of all others similarly situated,
 7                            Plaintiff,
                                                        C20-257 TSZ
 8         v.
                                                        MINUTE ORDER
 9    GENERAL MOTORS LLC,

10                            Defendant.

11
          The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
12
           (1)      The parties’ stipulated motion for extensions, docket no. 14, is GRANTED
13 as follows:

14                (a)    The deadline for the parties to exchange initial disclosures and file a
           Joint Status Report is EXTENDED to August 3, 2020.
15
                  (b)    Defendant’s motion to dismiss and strike class allegations, docket
16         no. 12, is RENOTED to July 31, 2020. Plaintiff’s response is due by Monday,
           July 27, 2020, and defendant’s reply is due by the new noting date.
17
          (2)       The Clerk is directed to send a copy of this Minute Order to all counsel of
18 record.

           Dated this 7th day of July, 2020.
19

20                                                     William M. McCool
                                                       Clerk
21
                                                       s/Karen Dews
22                                                     Deputy Clerk
23

     MINUTE ORDER - 1
